Exhibit 3.1 ARTICLES OF INCORPORATION OF PRESTIGE FURNISHINGS.COM. INC COMPANY ARTICLE I NAME The name of the corporation shall be PRESTIGE FURNISHINGS.COM (hereinafter, the "Corporation"). ARTICLE II REGISTERED OFFICE The initial office of the Corporation shall be 7500 W.Lake Mead Bl. #9-600, Las Vegas, NV 89128. The initial registered agent of the Corporation shall be Meir Bram at 7500 W. Lake Mead Bl. #9-600 Las Vegas, NV 89128. The Corporation may, from time to time, in the manner provided by law, change the resident agent and the registered office within the State of Nevada. The Corporation may also maintain an office or offices for the conduct of its business, either within or without the State of Nevada. ARTICLE III CAPITAL STOCK Section 1. Authorized Shares. The aggregate number of shares which the
